NOBLE, J.,
CONCURRING:
I fully concur with the Chief Justice’s well-reasoned opinion, but write to be even more emphatic and to elaborate on the rights of the citizens involved in roadblocks.
As the Chief Justice articulates, the Fourth Amendment to the United States Constitution and our own Kentucky Constitution, which mirrors the federal language, mandate that any warrantless search be legally reasonable. Warrantless searches of private homes and seizures therein are per se unreasonable, absent exigent circumstances, but warrantless stops of vehicles may be reasonable under more circumstances. Ordinarily, if there is no warrant, the stop must'be based;on an “individualized reasonable articulable suspicion that criminal activity is afoot.” Nunn v. Commonwealth, 461 S.W.3d 741, 746 (Ky.2015) (citing Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)). This is commonly known as a Terry stop. But stops made with a roadblock, by their very nature, lack both a warrant for each car stopped and an individualized suspicion about unobservable-illegal conduct until the car is stopped.
But the Supreme Court has nevertheless held that roadblock stops may be reasonable because there is a strong public interest in removing incapacitated drivers from operating potentially deadly vehicles on the highways that outweighs the limited Fourth Amendment intrusion of a stop under the right circumstances. But to satisfy this balance, the intrusion must meet restricting criteria: have a reasonable relation to the conduct law enforcement wants to stop; • be brief and of a duration no greater than necessary to promote the reason for the roadblock; follow established procedures to insure uniform application; and the reason for the road block should be apparent. Commonwealth v. Buchanon, 122 S.W.3d 565, 570-71 (Ky.2003). Thus road blocks are an acceptable law enforcement practice,' but we must never lose sight of the fact that allowing them is an exception to a warrantless search.
This is important because unreasonable governmental intrusion into a person’s life is not constitutional and further undermines a citizen’s belief that it is reasonable for that government to.be allowed to govern him. Fundamental to that.statement is the belief that governments exist at the will of the governed, and not the other way around, in a democratic society. Freedom from a warrantless search is an important individual right that enables living freely. Thus, when an exception to the warrant-less search requirement of the Fourth Amendment is allowed, it must be reasonable, or what the average citizen is willing to accept; because of the public good that comes from the exception.
Buchanon is a strong Kentucky case that imposes reasonable restrictions on the operation of a road block, and the Chief *174Justice thoroughly applies its requirements to the facts of this case. The majority opinion, however, goes even further than Buchanon by taking the advisory language therein — “[sjigns warning of a checkpoint ahead are advisable,” id. at 571 — and makes the warning signs a necessary requirement for the road block to be reasonable. I completely agree with this, because this requirement clarifies what will happen to the person if he proceeds.
At the heart of that reasoning is the fact that with the presence of a sign warning of a road block ahead,, if a citizen proceeds, to the roadblock, he has functionally consented to the ensuing encounter with the police. It .is this functional, or implied, consent that allows the roadblock.stop to be reasonable despite the absence of a warrant or any individualized, articulable suspicion of criminal activity. The only exception might be where the driver has no choice but to proceed, where, for example, there is no opportunity to turn around or onto another road after having notice of the roadblock ahead. But absent an argument that encountering the roadblock was a necessity, there can be no valid argument that the stop at the roadblock is unreasonable if all the other Buchanon restrictions are properly in place.
By the same token, if proceeding to the roadblock serves as consent, then turning away from the road block is simply not consenting, and is the equivalent of requiring law enforcement to get a warrant if they wish to stop your vehicle, absent some other qualifying fact such as observable (plain-view) illegality. There is significant clarity in this reasoning that leads to a further conclusion: the purpose of the restrictions and the notice requirement is to allow a citizen to make an informed choice about whether he submits himself to the roadblock. What other purpose- is there for a sign warning that a road block is ahead? It is ludicrous to say that the warning is for informational purposes only. The driver will have the information soon enough when he comes upon the road block.' And how does simply knowing that a road block lies ahead help the driver? Obviously people are given information so that they may do something with it. Regarding a road block, that information is for the purpose of allowing a citizen to choose not to consent to a warrantless seizure.
With this understanding in mind, I turn to a discussion of a former case of this Court, Bauder v. Commonwealth, 299 S.W.3d 588 (Ky.2009), which has a holding that is dissonant with the holding in this case. The defendant in that case, Bauder, approached a roadblock at which no cars were waiting, stopped abruptly 100 feet away and turned onto a side road, and ■ reentered the highway beyond the road block. He was not speeding, nor was he acting in any other observably criminal manner; he simply chose not to go through the road block. This Court, in a 4-3 decision, accepted that the police officer’s “training and experience” allowed him, in those circumstances, to form a reasonable suspicion that the driver of the vehicle was' avoiding the road block to evade arrest or detection, sufficient to allow the officer to leave the road block, to follow the driver (Bauder), and to stop him.
The important point to note is that Bau-der had done nothing at all “suspicious” éxcept to choose not to go through the roadblock. And while it is possible he did so in order to avoid detection of drinking, it is also feasible that he simply did not consent to go through the road block. Or he could have had numerous other reasons for wanting to get on home. It is truly immaterial that Bauder turned out to have *175been drinking. At the decision-making point, the officer knew only that Bauder avoided the roadblock, and that standing alone cannot be grounds for a warrantless search if avoiding the roadblock amounts to an exercise of a constitutional right. Certainly, it takes no great “experience and training” to suspect at that point that Bauder wanted to avoid the road block. That was indeed apparent by his conduct. But the officer had nothing else to make his suspicion reasonable enough to chase and stop the driver.
Allowing' an officer to justify a warrant-less stop and search based solely on a driver’s avoidance of an upcoming roadblock is no different than allowing an officer to justify a warrantless search of a car at a traffic stop simply because the pulled-over driver refused to consent to the search when requested. Of course, the latter officer could never justify the search by saying that, in his experience, those who refuse to consent to warrant-less searches are usually hiding criminal activity. Why should noncónsensual, war-rantless roadblock searches be treated any differently? Both are unreasonable and unconstitutional.
And while the legality of the road block was not in issue in Bauder, now that we are considering .the meaning and purpose of allowing roadblocks in the first instance, and the rights of citizens that are affected by the roadblock, and having concluded that there is a requirement for a meaningful warning about the roadblock so that warrantless searches may not be unreasonably imposed, the majority opinion in Bauder was obviously wrong. If the purpose of the notice or warning of this limited ability to do a warrantless search is to give citizens meaningful- information, then we cannot snatch the right not to consent from a driver when he chooses that option, absent other factors that make stopping him reasonable after he avoided the roadblock.
This Court certainly should not speak out of both sides of its mouth on this issue. When Bauder, avoided the road block, he functionally chose to require the police to obtain a warrant to stop him rather than consenting to a warrantless s.top. I submit that no court would have granted the pursuing police officer a warrant under facts where a driver .does absolutely nothing except avoid the roadblock. Though a slight burden, probable cause does require a reasonable belief that a crime has been or is being committed. The officer exceeded the purpose of the roadblock by leaving it and chasing off after. Bauder. And, obviously, it is.not practical to get a warrant to chase roadblock avoiders.
This nonetheless does not mean that drivers who avoid a road block, ami do nothing else, have any less Fourth Amendment rights than the next person. If he is given a warning of a roadblock ahead, common sense tells us that this warning is to give him the choice to consent to the stop and search or to withhold consent by turning away when possible. This is because roadblocks are generally not favored, because they are a violation of the right not to be seized without a warrant when there is no other individualized reasonable, articulable suspicion that a crime has been or is being committed. The brief stop of a roadblock can only become prolonged and potentially lead to an arrest and a deeper search when the officer actually knows of other factors that support the suspicion that a crime has been committed or is in progress, such as the smell of alcohol or the observable presence of open alcohol containers or other contraband in the vehicle. That was not the case in Bauder, and after today, that ease is clearly only an outlier.
*176Finally, I would note that while here we have discussed drinking drivers, and the state’s purpose of keeping unsafe drivers off the highways, the rules regarding road blocks apply to any road block, for any appropriate governmental purpose. These often include looking for stolen vehicles or fugitives, such as escaped convicts, and other important reasons. That the road block is set up for a significant or important purpose does not mean that a citizen must endure it if his Fourth Amendment rights are not properly protected. If the innocent citizen — indeed most people going through any road block are innocent— must endure the minimal invasion of his Fourth Amendment rights on behalf of the governmental purpose at stake, he need endure only that, and no more. If he has the right to be given notice of the road block so that he may meaningfully choose to avoid it, then he cannot have that act used as the basis of forming a viable suspicion that he has done something else wrong that allows the very stop and search he has just declined, if that is the only basis of the suspicion.